                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 LENDWARD ALTON MIXON, JR.,                        1:16-cv-01868-DAD-BAM (PC)

                        Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                LENDWARD A. MIXON, JR., CDC #V-
                                                   69694, PLAINTIFF
 H. TYSON, ET AL.,
                                                   DATE: November 16, 2018
                        Defendants.                TIME: 10:00 a.m.


       Lendward A. Mixon, Jr., inmate, CDC #V-69694, a necessary and material witness on his
own behalf in proceedings in this case on November 16, 2018, is confined at CSP-Sacramento,
100 Prison Road, Represa, California 95671, in the custody of the Warden. In order to secure this
inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate, along with any necessary legal property, before
the Honorable Stanley A. Boone, in Courtroom #9, 6th Floor, United States Courthouse, 2500
Tulare Street, Fresno, California on November 16, 2018, at 10:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to testify in United States District Court at the time and place above, and from day to day
until completion of court proceedings or as ordered by the court; and thereafter to return the inmate
to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of CSP-Sacramento

        WE COMMAND you to produce the inmate named above, along with any necessary legal
property, to testify before the United States District Court at the time and place above, and from
day to day until completion of the proceedings, or as ordered by the court; and thereafter to return
the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    October 17, 2018
                                                   UNITED STATES MAGISTRATE JUDGE
